Citation Nr: 9926533	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-13 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the patella, left knee, currently evaluated as 10 percent.

2.  Entitlement to an effective date for the assignment of a 
10 percent disability evaluation for chondromalacia of the 
patella, left knee, prior to February 13, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from July 1983 to May 1987 and 
from August 1987 to May 1991. 

By rating decision in July 1992, service connection was 
granted for chondromalacia of the patella, left knee.  This 
appeal arises from the February 1996 rating decision from the 
Manchester, New Hampshire Regional Office (RO) that denied 
the veteran's claim for a compensable evaluation for the 
service connected chondromalacia of the patellar, left knee.  
A Notice of Disagreement was filed in March 1996 and a 
Statement of the Case was issued in March 1996.  A 
substantive appeal was filed in March 1996 with a request for 
a hearing at the RO before a local hearing officer.  In June 
1996 the abovementioned RO hearing was held.  

By rating decision in November 1996, the RO increased the 
evaluation for the veteran's service connected chondromalacia 
of the patella, left knee from 0 percent to 10 percent.  The 
veteran has continued his appeal of the 10 percent rating.

This appeal additionally arises from a November 1996 rating 
decision from the Manchester, New Hampshire RO that assigned 
September 25, 1995 	as the effective date for service 
connection and the assignment of a 10 percent disability 
evaluation for chondromalacia of the patella, left knee.  A 
Notice of Disagreement alleging entitlement to an earlier 
effective date for the increased rating was received in 
January 1997.  A Statement of the Case was issued in February 
1997 and a substantive appeal was filed in February 1997 with 
a request for a hearing at the RO before a local hearing 
officer.  In June 1997, the abovementioned RO hearing was 
held.

By rating decision in April 1999, the RO changed the 
effective date for the 10 percent evaluation for the 
veteran's service connected chondromalacia of the patella, 
left knee to February 13, 1995.  The veteran has continued 
his appeal of this issue.

This case was remanded in August 1998 for further 
development.  The case was thereafter returned to the Board.

The issue of entitlement to an increased rating for service 
connected chondromalacia of the patella, left knee is the 
subject of the Remand decision below.


FINDINGS OF FACT

1.  By a rating action dated in July 1992, service connection 
was granted for chondromalacia of the patella, left knee with 
an evaluation of 0 percent; the veteran was apprised of this 
decision by letter dated in August 1992. 

2.  In a statement received at the RO in December 1992, the 
veteran expressed his disagreement with the RO's August 1992 
notice of rating action.  

3.  Under cover letter dated in February 1993, the RO issued 
the veteran a statement of the case with respect to his claim 
for a compensable evaluation for a left knee disorder.

4.  In March 1993, the veteran filed an unsigned and undated 
VA Form 9, Appeal to Board of Veterans' Appeals.

5.  The veteran failed to respond to a March 1993 letter from 
the RO to submit a signed and dated VA Form 9, and the July 
1992 decision became final.

6.  On September 25, 1995, a claim for an increased 
evaluation of "both knees" was received from the veteran.

7.  In November 1996, the RO increased the evaluation of the 
veteran's service connected chondromalacia of the patella, 
left knee from 0 percent to 10 percent, effective from 
September 25, 1995.

8.  In April 1999, the RO changed the effective date of the 
evaluation of chondromalacia of the patella, left knee, 
currently 10 percent, to February 13, 1995.  

9.  The earliest evidence of impairment of the left knee, 
which is the basis for a 10 percent evaluation, is found in a 
February 13, 1995 VA treatment record.


CONCLUSIONS OF LAW

1.  The July 1992 decision of the regional office granting 
service connection for chondromalacia of the patella, left 
knee with an evaluation of 0 percent, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.202, 20.302 
(1998).

2.  The criteria for the assignment of an effective date 
earlier than February 13, 1995 for a 10 percent evaluation 
for chondromalacia of the patella, left knee have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400, Diagnostic Code 5257 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The relevant facts are not in dispute and may be briefly 
summarized.  The service medical records show that the 
veteran was treated for chronic left knee strain, 
patellofemoral joint syndrome, and chondromalacia patella.  

The veteran filed a claim for service connection for a "knee 
injury" in May 1992.  The veteran listed his mailing address 
as P.O. Box 994, Burlington, Vermont, 05402.  

On a VA examination in May 1992, the examination of the left 
knee showed no effusion.  The patella moved freely.  He did 
have crepitus with active and passive range of motion.  His 
range of motion was 0 to 140 degrees.  The medial and lateral 
collateral ligaments were intact and he had a negative drawer 
sign.  The diagnoses included possible chondromalacia patella 
of the left knee with normal range of motion.  On a July 1992 
addendum, the diagnoses included chondromalacia patella of 
the left knee.  

By a rating action dated in July 1992, the White River 
Junction RO granted service connection for a left knee 
disorder, with an evaluation of 0 percent.  The veteran was 
notified of the decision in August 1992.  

Received in December 1992 was a treatment record from 
University Orthopaedics that indicates that the veteran was 
seen with complaints to include left knee pain.  He had 
problems with snapping, locking, and swelling in the anterior 
aspect of the knee and his knees would occasionally give way 
while on stairs.  His pain was exacerbated by sitting, riding 
in a car, moving his knees back and forth, and climbing 
stairs.  On examination of both knees, the veteran had 
patellar crepitus and subpatellar pain with motion.  He had 
pain along the medial and lateral patellar facets.  There was 
negative apprehension and negative sage sign.  There was no 
effusion.  The veteran had full range of motion.  There was 
no instability in varus, valgus, or with anterior posterior 
Drawer.  There was a good end point on Lachman's.  McMurray's 
was negative.  The assessments included bilateral 
chondromalacia.  

A notice of disagreement was received from the veteran in 
December 1992. 

On a VA examination in January 1993, the veteran complained 
of sharp pain over the anterior aspect of the tibial plateau 
and over the medial joint line of the left knee.  He 
complained that his symptoms were aggravated by prolonged 
standing, climbing stairs or walking on uneven ground.  He 
complained of occasional swelling, but no locking.  On 
examination, the veteran walked with a normal gait.  He was 
able to half squat but stated that he had discomfort when his 
knees reached 100 degrees while squatting.  There was full 
range of motion of the left knee and no increased fluid.  
There was no ligamentous instability.  There was some 
tenderness over the medial and lateral joint edge, but no 
crepitus, and the patella was freely movable without 
discomfort when the knee was held in full extension and the 
quadriceps mechanism was relaxed.  The x-rays showed minimal 
lateral luxation of the patellae.  The diagnoses included 
history of contusion to the knee.  

Under cover letter dated in February 1993, the RO furnished 
the veteran a statement of the case (SOC) with respect to the 
issue of an increased rating for a left knee disorder.  The 
veteran was informed that if the VA did not hear from him 
within 60 days, they would assume he did not wish to continue 
his appeal.  He was also apprised of what to do if he needed 
additional time to respond to the letter.  A VA Form 9, 
Appeal to Board of Veterans' Appeals, with an instruction 
sheet was enclosed with the SOC and the cover letter.  All 
the items were mailed to the veteran at the above noted 
mailing address.

A VA Form 9 was received from the veteran on March 25, 1993.  
While the items pertaining to the veteran's name, claims file 
number, and argument connected with his claim were completed, 
the VA Form 9 was not signed or dated.  His return mailing 
address was also absent.

On March 26, 1993, the RO returned the VA Form 9 to the 
veteran stating that it had been inadequate for VA purposes.  
He was asked to sign and/or complete and return the VA Form 9 
as soon as possible.  The RO marked items on the VA Form 9 
that required completion with an check mark.  The veteran was 
specifically informed that the VA Form 9 needed to be 
submitted as soon as possible, preferably within 60 days.  
"In any case," the RO stated that the form had to be 
"received in the VA within one year from the date" of the 
letter; otherwise benefits, if any were established, would 
not be paid prior to the date of its receipt.  The letter and 
the VA Form 9 were mailed to veteran at P.O. Box 994, 
Burlington, Vermont, 05402.

On May 3, 1993, a Direct Deposit Sign-up Form was received 
from the veteran.  Therein, the veteran indicated that his 
current mailing address was P.O. Box 801, Montpelier, 
Vermont, 05601.  The form was dated on April 30, 1993.

In August 1993, the veteran notified the RO that he had 
joined the National Guard.  He made no reference to his claim 
for an increased rating for a left knee disorder.  

In December 1994, the veteran informed the RO that he had 
moved to New Hampshire.  He included his new mailing address 
and requested that his claims folder be transferred from the 
White River Junction RO to the Manchester RO.  Again, he made 
no reference to his claim for an increased rating for a left 
knee disorder.  A Request for and/or Notice of Transfer of 
Veterans Records dated in December 1994 indicated that the 
veteran's claims folder was transferred to the Manchester RO.

The veteran filed a claim for an increased evaluation of his 
"service connected disability of both knees" on September 
25, 1995.  Since the "original determination in 1992," he 
stated that the problems with his knees had worsened.  He 
stated that he had been receiving treatment through the 
Jamaica Plains VA Medical Center (VAMC).

On an October 1995 VA examination, the veteran complained of 
pain of the left knee.  He did not complain of buckling of 
the knee joint or locking.  He did notice swelling and a 
popping sensation accompanied by pain.  On examination, the 
range of motion was full extension to 120 degrees of flexion.  
Pain and tenderness was noted over the medial joint line.  No 
instability was detected.  A genu varum deformity was noted.  
There was no joint effusion.  The quadriceps muscle was good.  
The diagnoses included genu varum deformity and degenerative 
joint disease of the knee.  

A statement from the veteran's representative was received on 
October 11, 1995.  The representative indicated that the 
veteran had contacted his office on October 5, 1995, and that 
he had inquired as to the status of his pending appeal.  The 
representative noted that the veteran had filed a VA Form 9 
on March 25, 1993, that the veteran had failed to sign said 
form, and that the original VA Form 9 was mailed back to the 
veteran for proper completion.  In that regard, the 
representative observed that the veteran had moved during 
this time frame.  He stated that the veteran did receive his 
VA disability check via direct deposit, but that he did not 
receive the returned VA Form 9.  Observing that the receipt 
of the unsigned VA Form 9 was timely with respect to 1992 
rating decision, the representative maintained that the 
veteran's "intent" of completing his appeal was clear.  He 
argued that the claim for an increased rating for a left knee 
disorder was in fact appealed in a timely manner, and that 
the 1992 rating decision was not final.  He said that the 
veteran did not respond sooner because he believed the 
appellate process took 36 months to complete.

VA outpatient records from the Jamaica Plains, Massachusetts 
VAMC were associated with the file in January 1996 and 
include the following.

On February 13, 1995, the veteran was seen with complaints of 
chronic left knee pain.  He had constant throbbing and it 
ached.  The veteran decided to leave before seeing a doctor. 

On February 18, 1995, the veteran was seen with complaints of 
left knee pain.  He had been unable to sleep secondary to the 
pain.  The knee was swollen and there was decreased range of 
motion.  The veteran had increased pain with climbing and at 
times the knee felt like it was going to give out.  On 
examination, there was no effusion, erythema, or warmth.  
There was tenderness at the medial aspect of the knee joint.  
There was no varus or valgus laxity.  Anterior drawer was 
negative.  There was tenderness with flexion and extension 
but the veteran had full range of motion.  There was no 
crepitus.  The diagnostic impressions included rule out 
meniscal damage.  

The evaluation of the veteran's service connected 
chondromalacia of the patella, left knee was increased to 10 
percent in November 1996.  The effective date of the award 
was September 25, 1995.  

In January 1997, the veteran filed a notice of disagreement.  
He stated that he did not feel that the effective date 
granting an increased rating for chondromalacia of the 
patella, left knee was accurate.  He asserted that he had 
filed a claim for service connection for that disability in 
1992, and that he had appealed the rating assigned at that 
time.  Acknowledging that he had failed to sign his March 
1993 VA Form 9, the veteran maintained that he had intended 
to appeal the 1992 rating decision, and that that intent was 
obvious.  He further stated that he had moved in 1993, and 
that he never received the RO's request to sign his VA Form 
9.  In light thereof, the veteran contended that an increased 
rating for chondromalacia of the patella, left knee should 
have been effective the date of his 1992 original claim.

The veteran was afforded a personal hearing before the RO in 
June 1997.  With regard to the 1992 rating decision that 
granted service connection for a left knee disorder and 
assigned a noncompensable evaluation, he stated that he had 
filed his VA Form 9 in a timely manner.  He maintained that 
he was unaware that he had neglected to sign said document.  
He recalled that he had moved in March 1993.  In that regard, 
the veteran testified that he never received the RO's request 
to resubmit a signed VA Form 9.  He said that he had alerted 
the RO of his move, and that his disability check arrived at 
the appropriate address.  He added that he had also left his 
forwarding address with the post office.  He asserted that 
all of his mail had been delivered to his new mailing 
address.  The veteran stated that he was of the belief that 
his 1993 appeal was still in appellate status when he filed 
his claim in September 1995.  The veteran's representative 
noted that the veteran had come to his office in October 1995 
questioning when his 1992 claim would be decided.  The 
representative added that the veteran's claims folder was 
still located at the White River Junction RO at the time the 
veteran had inquired about the status of his claim, and that 
he requested that the claims folder be transferred to the 
Manchester RO.

In October 1997, the hearing officer denied the veteran's 
claim of entitlement to an earlier effective date for an 
increased evaluation for chondromalacia of the patella, left 
knee.  The hearing officer acknowledged that the veteran's 
unsigned VA Form 9 was timely when it was received on March 
25, 1993.  However, noting that VA regulations require that a 
substantive appeal be properly completed, the hearing officer 
found that the veteran's failure to sign the VA Form 9 
constituted an unperfected appeal.  Accordingly, the July 
1992 rating decision which granted service connection for a 
left knee disorder and assigned a noncompensable evaluation 
was held to have been final.  Furthermore, the hearing 
officer stated that VA had made reasonable efforts to assist 
the veteran in the perfection of his substantive appeal.

In March 1998, the veteran, through his representative, 
submitted a copy of the March 25, 1993 VA Form 9.  This copy 
included the veteran's signature and the date of signature, 
April 19, 1993.  There were no additional markings or date 
stamps that did not appear on the original VA Form 9, with 
the exception of a March 1998 date stamp.  The representative 
stated that the veteran had told him that he had recently 
found this copy of the VA Form 9 while going through his 
personal records.  

The veteran's claim of entitlement to an earlier effective 
date for a 10 percent evaluation for chondromalacia of the 
patella, left knee was denied in March 1998.  The RO 
determined that the signed VA Form 9, which was received in 
March 1998, did not establish that the form was received in a 
timely manner with regard to the 1992 rating decision.  While 
the newly submitted VA Form 9 may have shown that the veteran 
had signed said document in April 1993, the RO concluded that 
there was no evidence to show that the signed version of the 
VA Form 9 was submitted to VA prior to March 1998.  The 
veteran was furnished a supplemental statement of the case 
that same month.

Associated with the file in October 1998 was a notation from 
the Manchester, New Hampshire VAMC indicating that they did 
not have outpatient treatment records from 1991 to 1994 for 
the veteran.

Associated with the file in October 1998 was a notation from 
the White River Junction, Vermont VAMC indicating that the 
veteran only had compensation exams at that facility and had 
no outpatient or inpatient treatment there.  

By rating action of April 1999, the effective date for a 10 
percent evaluation for the veteran's service connected 
chondromalacia of the patellar, left knee was changed to 
February 13, 1995.  The RO determined that VA treatment 
records did not show treatment or complaints of a left knee 
disorder prior to February 13, 1995.  

II.  Analysis

A.  Finality

The veteran's original claim for service connection for a 
left knee disorder was granted in July 1992, with a 0 percent 
evaluation assigned.  The veteran was notified of that action 
in August 1992.  A determination on a claim by the agency of 
original jurisdiction of which a claimant is properly 
notified is final if an appeal is not filed as prescribed in 
Department regulations.  38 U.S.C.A. § 7105 (c) (West 1991).  
An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  38 U.S.C.A. 
§ 7105(d).

(b)	Substantive Appeal.  Except in the 
case of simultaneously contested claims, 
a Substantive Appeal must be filed within 
60 days from the date that the agency of 
original jurisdiction mails the Statement 
of the Case to the appellant, or within 
the remainder of the 1-year period from 
the date of mailing of the notification 
of the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed. 

38 U.S.C.A. 7105 (b)(1), (d)(3); 38 C.F.R. § 20.302 (1998).

A Substantive Appeal consists of a 
properly completed VA Form 9, "Appeal to 
Board of Veterans' Appeals," or 
correspondence containing the necessary 
information. . .Proper completion and 
filing of a Substantive Appeal are the 
last actions the appellant needs to take 
to perfect an appeal.  

38 U.S.C.A. 7105(d); 38 C.F.R. § 20.202 (1998).

Under the circumstances described above, the veteran had 
until August 1993 to file a timely substantive appeal with 
respect to his claim for an increased rating for a left knee 
disorder.  A substantive appeal, VA Form 9, was received from 
the veteran in March 1993.  However, the VA Form 9 was 
neither signed nor dated.  This flaw was recognized by the 
RO, and the veteran was informed by letter dated March 26, 
1993 of the need to submit a signed and dated substantive 
appeal.  He was further advised that the failure to submit 
the properly executed VA Form 9 within a timely manner would 
adversely affect the date when entitlement could be 
established.  There is no evidence that the veteran responded 
to the March 1993 letter, or that a signed substantive appeal 
was received within the applicable time period.  Thus, the 
veteran having failed to file a "properly completed" 
substantive appeal with respect to the July 1992 rating 
action, the decision became final a year after mailing of 
notification to him of the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (1998).

However, the veteran asserts that he moved in March 1993, 
that he apprised the RO of his change of address, and that he 
did not receive the March 26, 1993 RO letter informing him of 
the need to sign and date his VA Form 9.  In YT v. Brown, 9 
Vet. App. 195 (1996), the Court held that the law presumes 
the regularity of the administrative process "in the absence 
of clear evidence to the contrary."  There is no clear 
evidence to the contrary in this case.  While it appears that 
the veteran moved sometime between March 1993 and April 30, 
1993, the aforementioned letter was sent to the veteran's 
last known address at the time, and it was not returned by 
the postal service.  In the normal course of events, it is 
the burden of the veteran to keep the VA apprised of his 
whereabouts.  Connelly v. Brown, 8 Vet. App. 84 (1995).  
Furthermore, in March 1998, the veteran reported that he had 
found a signed and dated copy of the March 25, 1993 VA Form 
9.  The signed copy which was dated in April 1993 included 
the same marking as that of the VA Form 9 which was returned 
to the veteran with the RO's March 26, 1993 letter.  The 
discovery of this signed version of the VA Form 9 seriously 
discredits the veteran's argument that he did not receive the 
March 26, 1993 letter.  Accordingly, the Board finds that 
there is sufficient evidence to support the conclusion that 
the veteran did receive the March 26, 1993 development 
letter.

Notwithstanding the foregoing, the veteran argues that his 
intent of appealing the July 1992 rating decision was 
apparent, and that he should not be penalized because he 
failed to sign the March 1993 VA Form 9.  He further 
maintains that the presence of a signature on the VA Form is 
not required in order to perfect an appeal.  The Board does 
not agree.  As referenced above, 38 C.F.R. § 20.202 
specifically states that a substantive appeal consists of a 
"properly completed" VA Form 9 or correspondence containing 
the necessary information, and that the "proper completion 
and filing of a substantive appeal" are the last actions the 
appellant needs to take to perfect an appeal.  The veteran's 
March 1993 VA Form 9 can not be considered to have been 
properly completed because it was not signed.  In that 
regard, the Board holds that the signature of the veteran or 
representative was a critical component in completing the 
substantive appeal, and that the veteran's failure to execute 
a "properly completed" VA Form 9 prevented the perfection 
of his appeal.  See Fleshman v. West, 138 F.3d 1429 (1998) 
(held that the signature of the claimant is a critical 
element in an application for benefits, and that where the 
claimant fails to provide critical elements of information 
requested on an application for benefits and VA returns the 
form to the claimant requesting that he or she provide the 
missing items, the claimant will not have satisfied the 
requirement of filing a complete application until he or she 
submits the requested information).

B.  Earlier Effective Date for Increased Rating

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.  A report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  

As to the claim of entitlement to an effective date prior to 
February 13, 1995 for the assignment of a 10 percent 
evaluation for service connected chondromalacia of the 
patella, left knee, by rating action in July 1992, service 
connection was granted for this disability.  A 0 percent 
rating was assigned.  On September 25, 1995, the veteran 
filed a claim for an increased rating.  By rating decision in 
November 1996, a 10 percent rating was assigned from 
September 25, 1995.  By rating decision of April 1999, the 
effective date for the 10 percent evaluation under Diagnostic 
Code 5257 (other impairment of the knee) was changed to 
February 13, 1995.  This award was based on a February 13, 
1995 record from the Manchester, New Hampshire VAMC that 
showed that the veteran complained of pain of the left knee.  

The February 13, 1995 VA outpatient record is the earliest 
evidence of disability of the knee.  As the effective date of 
the increased rating can not be earlier than the date 
entitlement arose, the Board finds no basis upon which to 
assign an earlier effective date.


ORDER

Entitlement to the assignment of an effective date earlier 
than February 13, 1995 for a 10 percent rating for 
chondromalacia of the patella, left knee is denied.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for the service connected chondromalacia of the 
patella, left knee. 

The undersigned notes that the record is inadequate for 
rating the veteran.  There is no current examination that 
takes into account recent treatment records.  The duty to 
assist a veteran as provided for in 38 U.S.C.A. § 5107(a) has 
been interpreted to require providing the veteran with a VA 
examination that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App.  121 
(1991).  This is to ensure that the evaluation of a 
disability is a fully informed one.  Thus, a current VA 
examination should be afforded and the examiner should 
perform all indicated diagnostic tests and review all recent 
treatment records.  

Additionally, the examination should address the requirements 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therein, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that in evaluating a 
service connected disability involving a joint, functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 must be 
considered.  The Court also held that the functional loss, if 
feasible, should be determined by reference to additional 
range of motion loss.  It was explained that the diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare ups.  The veteran has 
indicated that his left knee symptoms are exacerbated by use.  
Therefore, the veteran should be afforded an orthopedic 
examination to address the DeLuca requirements.  

Moreover, the veteran has been diagnosed with degenerative 
joint disease of the left knee.  Therefore, if the indicated 
tests establish that the veteran has arthritis of the left 
knee, the RO must consider the principles of rating 
enunciated in VAOPGCPREC 23-97 (July 1, 1997) (under certain 
circumstances, separate ratings may be assigned for separate 
manifestations of a knee disability) and VAOPGCPREC 9-98 
(August 14, 1998).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
chondromalacia of the patella, left knee 
in recent years.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained, including from the Manchester, 
New Hampshire VAMC.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the service 
connected chondromalacia of the patella, 
left knee.  The veteran should be 
notified of the potential consequences 
should he fail to report for a scheduled 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The examiner should be asked to describe 
all manifestations of the left knee 
disability, to include whether there are 
any findings of subluxation, instability, 
locking, swelling, or loss of range of 
motion.  Any instability should be 
described as mild, moderate or severe.  
The examiner should indicate whether 
there is any ankylosis of the left knee; 
and, if so, the position in degrees 
should be given.  If there is limitation 
of motion, the ranges of motion should be 
given in degrees.  For VA purposes, 
normal flexion is to 140 degrees and 
normal extension is to 0 degrees.  The 
examiner should be asked to determine 
whether the knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (which should be described in 
degrees) due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the knee is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis (express in degrees) due to 
pain on use or during flare-ups.  If the 
examiner is unable to make any 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  This 
should additionally include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for the 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  In addition, the 
notice to the veteran informing him of 
the consequences for any failure to 
appear for the examination should be made 
a part of the claims folder.  The veteran 
and his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals






